--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ULURU INC.
 
 
NOTE, WARRANT, AND PREFERRED STOCK PURCHASE AGREEMENT
 
 
 
 
 

 
 


 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page


 
 
1.
Purchase and Sale of Preferred Stock; Issuance of Warrant and Note. 
[INSERT PAGE NUMBER]

 
 
1.1.
The Loans                            
[INSERT PAGE NUMBER]

 
 
1.2.
Velocitas Subdistributor Assignment                
[INSERT PAGE NUMBER]

 
 
1.3.
Sale and Issuance of Preferred Shares                
[INSERT PAGE NUMBER]

         
 
1.4.
Closing; Delivery                         
[INSERT PAGE NUMBER]

 
 
1.5.
Defined Terms Used in this Agreement                
[INSERT PAGE NUMBER]

 
 
2.
Representations and Warranties of the Company          
[INSERT PAGE NUMBER]

 
 
2.1.
Organization, Good Standing, Corporate Power and Qualification    
[INSERT PAGE NUMBER]

 
 
2.2.
Capitalization                            
[INSERT PAGE NUMBER]

 
 
2.3.
Authorization                            
[INSERT PAGE NUMBER]

 
 
2.4.
Valid Issuance of Securities                      
[INSERT PAGE NUMBER]

 
 
2.5.
Governmental Consents and Filings                   
[INSERT PAGE NUMBER]

 
 
2.6.
Litigation                            
[INSERT PAGE NUMBER]

 
 
2.7.
Intellectual Property                         
[INSERT PAGE NUMBER]

 
 
2.8.
Compliance with Other Instruments                   
[INSERT PAGE NUMBER]

 
 
2.9.
Agreements; Actions                         
[INSERT PAGE NUMBER]

 
 
2.10.
Certain Transactions                         
[INSERT PAGE NUMBER]

 
 
2.11.
Property                               
[INSERT PAGE NUMBER]

 
 
2.12.
Financial Statements                         
[INSERT PAGE NUMBER]

 
 
2.13.
Changes                               
[INSERT PAGE NUMBER]

 
 
2.14.
Employee Matters                            
[INSERT PAGE NUMBER]

 
 
2.15.
Tax Returns and Payments                         
[INSERT PAGE NUMBER]

 
 
2.16.
Compliance with Healthcare Laws                      
[INSERT PAGE NUMBER]

 
 
2.17.
Permits                                  
[INSERT PAGE NUMBER]

 
 
2.18.
No Commitment for Additional Financing                   
[INSERT PAGE NUMBER]

 
 
2.19.
Disclosure                                  
[INSERT PAGE NUMBER]

 
 
2.20.
Offering                                  
[INSERT PAGE NUMBER]

 
 
3.
Representations and Warranties of the Purchasers                
[INSERT PAGE NUMBER]

 
 
3.1.
Authorization                                  
[INSERT PAGE NUMBER]

 
 
3.2.
Purchase Entirely for Own Account                         
[INSERT PAGE NUMBER]

 
 
3.3.
Disclosure of Information                            
[INSERT PAGE NUMBER]

 
 
3.4.
Restricted Securities                               
[INSERT PAGE NUMBER]

 
 
3.5.
No Public Market                               
[INSERT PAGE NUMBER]

 
 
3.6.
Legends                                  
[INSERT PAGE NUMBER]

 
 
3.7.
Accredited Investor                            
[INSERT PAGE NUMBER]

 
 
3.8.
Foreign Investors                            
[INSERT PAGE NUMBER]

 
 
3.9.
No General Solicitation                         
[INSERT PAGE NUMBER]

 
 
3.10.
Exculpation Among Purchasers                         
[INSERT PAGE NUMBER]

 
 
3.11.
Residence                               
[INSERT PAGE NUMBER]

 
 
3.12.
Bad Actor Representation                         
[INSERT PAGE NUMBER]

 
 
4.
Representations of Velocitas                         
[INSERT PAGE NUMBER]

 
 
4.1.
Subdistributor Agreements                         
[INSERT PAGE NUMBER]

 
 
4.2.
Velocitas Subdistributor Assignment                      
[INSERT PAGE NUMBER]

 
 
4.3.
Consents and Filings                            
[INSERT PAGE NUMBER]

 
 
4.4.
Litigation                                  
[INSERT PAGE NUMBER]

 
 
5.
Closing Conditions                            
[INSERT PAGE NUMBER]

 
 
5.1.
First Closing                               
[INSERT PAGE NUMBER]

 
 
5.2.
Second Closing                               
[INSERT PAGE NUMBER]

 
 
6.
Covenants.                               
[INSERT PAGE NUMBER]

 
 
6.1.
Secondary Placement                         
[INSERT PAGE NUMBER]

 
 
6.2.
Shareholder Meeting                         
[INSERT PAGE NUMBER]

 
 
6.3.
Further Assurances                            
[INSERT PAGE NUMBER]

 
 
7.
Miscellaneous.                               
[INSERT PAGE NUMBER]

 
 
7.1.
Successors and Assigns                            
[INSERT PAGE NUMBER]

 
 
7.2.
Counterparts                                  
[INSERT PAGE NUMBER]

 
 
7.3.
Titles and Subtitles                               
[INSERT PAGE NUMBER]

 
 
7.4.
Notices                                     
[INSERT PAGE NUMBER]

 
 
7.5.
No Finder’s Fees                               
[INSERT PAGE NUMBER]

      
 
7.6.
Fees and Expenses                               
[INSERT PAGE NUMBER]

 
 
7.7.
Amendments and Waivers                            
[INSERT PAGE NUMBER]

 
 
7.8.
Severability                                  
[INSERT PAGE NUMBER]

 
 
7.9.
Delays or Omissions                               
[INSERT PAGE NUMBER]

 
 
7.10.
Entire Agreement                                  
[INSERT PAGE NUMBER]

 
 
7.11.
Arbitration                                     
[INSERT PAGE NUMBER]



 
 
Exhibit A -
SCHEDULE OF PURCHASERS

 
 
Exhibit B-1 -
INITIAL NOTE

 
 
Exhibit B-2 -
SECOND NOTE

 
 
Exhibit C -
SECURITY AGREEMENT

 
 
Exhibit D -
WARRANT

 
 
Exhibit E -
VELOCITAS SUBDISTRIBUTOR ASSIGNMENT

 
 
Exhibit F -
CERTIFICATE OF DESIGNATION

 
 
Exhibit G -
INVESTORS’ RIGHTS AGREEMENT

 
 
Exhibit H -
BACKSTOP AGREEMENT

 
 
Exhibit I -
VOTING AGREEMENT

 
 
Exhibit J -
DISQUALIFICATION AND DISCLOSURE QUESTIONNAIRE

 


 

 
 
 
 
 

--------------------------------------------------------------------------------

 

NOTE, WARRANT, AND PREFERRED STOCK PURCHASE AGREEMENT
 
 
THIS NOTE, WARRANT, AND PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”),
is made as of the 27th day of February, 2017 by and among ULURU Inc., a Nevada
corporation (the “Company”), Velocitas Partners, LLC, a Delaware limited
liability company (“Velocitas”), and the investors listed on Exhibit A attached
to this Agreement (each a “Purchaser” and together with Velocitas, the
“Purchasers”).
 
BACKGROUND
 
A.           The parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue to the Purchasers, and the
Purchasers shall purchase from the Company, shares of the Company’s Series B
Convertible Preferred Stock (“Series B Preferred Stock”) as part of an offering
of Series B Preferred Stock by the Company to the Purchasers.
 
B.           Velocitas desires to loan the Company an aggregate amount equal to
$1,000,000 in two equal tranches of $500,000, in exchange for the issuance of
convertible promissory notes in the aggregate principal amount of $1,000,000,
convertible into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), and the issuance of a warrant to purchase shares of
Common Stock.
 
C.           The Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the rules and regulations promulgated by the United State Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933), as amended
(the “Securities Act”).
 
AGREEMENT
 
In consideration of the mutual covenants set forth herein, and other good and
valuable consideration, the Company and Purchaser agree as follows:
 
1.  
Purchase and Sale of Preferred Stock; Issuance of Warrant and Note.

 


1.1. The Loans
 


.
 


(a) Subject to the terms and conditions of this Agreement and the closing
conditions set forth in Section 5.1, at the First Closing, in consideration for
a loan from Velocitas (the “Initial Loan”) of $500,000, inclusive of the $20,000
previously advanced by Velocitas to the Company on December 15, 2016, $65,000
previously advanced by Velocitas to the Company on January 18, 2017 and $30,000
previously advanced by Velocitas to the Company on February 16, 2017, plus
interest in the amount of $724.94 (the “Outstanding Loans”), the Company shall
issue a secured convertible promissory note in the form attached hereto as
Exhibit B-1 (the “Initial Note”) to Velocitas in the principal amount of
$500,000, net of the balance of the Outstanding Loans (the “Initial Loan
Amount”).   Upon the issuance of the Initial Note, the existing notes with
respect to the Outstanding Loans will terminate.  The Company shall use the
proceeds of the Initial Loan solely for the purposes of discharging the
liabilities set forth in Subsection 1.1(a) of the Disclosure Letter and for such
other corporate purposes as are expressly authorized by both (x) Vaidehi Shah in
her capacity as the Company’s Chief Executive Officer and (y) the Board of
Directors. 
 
(b) Subject to the terms and conditions of this Agreement and the closing
conditions set forth in Section 5.2, at the Second Closing, in consideration for
a loan from Velocitas of $500,000 to the Company (the “Second Loan” and together
with the Initial Loan, the “Loans” and each, a “Loan”), the Company shall issue
a secured convertible promissory note in the form attached hereto as Exhibit B-2
(the “Second Note” and together with the Initial Note, the “Notes” and each, a
“Note”) to Velocitas in the principal amount of $500,000 (the “Second Loan
Amount”).
 
(c) The Loans shall be secured by the Security Agreement in the form attached
hereto as Exhibit C (the “Security Agreement”).  As additional incentive to make
the Loans, the Company shall issue at the Second Closing to Velocitas a warrant
to purchase 57,055,057 shares of Common Stock in the form attached hereto as
Exhibit D (the “Warrant”).
 
1.2. Velocitas Subdistributor Assignment
 


. At the Second Closing, in consideration of the execution of an Assignment and
Assumption Agreement by and between the Company and Velocitas GmbH, in
substantially the form attached hereto as Exhibit E with respect to the
Subdistributor Agreements (the “Velocitas Subdistributor Assignment”), the
Company shall issue to Velocitas 13,375,000 shares of Common Stock, reflecting
an aggregate value of approximately $535,000 based upon a price per share of
Common Stock equal to $0.04, representing equivalent value to the value of the
assigned Subdistributor Agreements. The shares of Common Stock issued to the
Velocitas pursuant to this Section 1.2 shall be referred to in this Agreement as
the “Assignment Shares”; together with the Preferred Shares, the “Shares”.
 


1.3. Sale and Issuance of Preferred Shares
 


. Subject to the terms and conditions of this Agreement and the closing
conditions set forth in Section 5.3, each Purchaser agrees to purchase, and the
Company agrees to sell and issue to each Purchaser, at the Second Closing, that
number of shares of Series B Preferred Stock set forth opposite such Purchaser’s
name on Exhibit A, at a purchase price of $4,000 per share (the “Per-Share
Price”), and the aggregate purchase price for the shares of Series B Preferred
Stock (the “Preferred Shares”) acquired by each Purchaser shall be the sum of
the Per-Share price multiplied by the number of Preferred Shares subscribed to
by such Purchaser (the “Purchase Price”). The Purchasers shall have the right to
determine the aggregate number of Preferred Shares to be purchased by the
Purchasers at the Second Closing by written notice to the Company containing a
substitute Exhibit A at least two (2) Business Days prior to the Second Closing;
provided, that the aggregate Purchase Price of the number of Preferred Shares to
be purchased by the Purchasers at the Second Closing as reflected in such
substitute Exhibit A shall be at least two million dollars ($2,000,000) and
shall not exceed five million dollars ($5,000,000).
 


1.4. Closing; Delivery
 


.
 


(a) Subject to the terms and conditions of this Agreement and the closing
conditions set forth in Section 5.1, the funding of the Initial Loan and the
issuance of the Initial Note shall take place remotely via the exchange of
documents and signatures on the date first set forth above, or at such other
date and place as the Company and Velocitas mutually agree upon, orally or in
writing (which time and place are designated as the “First Closing”).  At the
First Closing, the Company shall issue the Initial Note to Velocitas against
payment of the Initial Loan Amount, with payment of the Initial Loan Amount
having been made by wire transfer to a bank account designated by the Company.
 
(b) Subject to the terms and conditions of this Agreement and the closing
conditions set forth in Section 5.2, the funding of the Second Loan and the
issuance of the Second Note shall take place remotely via the exchange of
documents and signatures on the date one-month anniversary of the date set forth
above, or at such other date and place as the Company and Velocitas mutually
agree upon, orally or in writing (which time and place are designated as the
“Second Closing”; together with the First Closing, the “Closings” and each, a
“Closing”).  At the Second Closing, the Company shall issue the Second Note and
the Warrant to Velocitas against payment of the Second Loan Amount, with payment
of the Second Loan Amount having been made by wire transfer to a bank account
designated by the Company.  In addition, at the Second Closing, the Company
shall issue (i) the Preferred Shares to the Purchasers that number of Preferred
Shares set forth opposite such Purchaser’s name on Exhibit A as amended pursuant
to Section 1.3, against payment by such Purchaser of the Purchase Price payable
with respect to such Preferred Shares, with payment of the Purchase Price having
been made by wire transfer to a bank account designated by the Company and (ii)
the Assignment Shares to Velocitas in consideration for the execution and
delivery of the Velocitas Subdistributor Assignment.
 
1.5. Defined Terms Used in this Agreement
 


1.5. .  In addition to the terms defined above, the following terms used in this
Agreement shall be construed to have the meanings set forth or referenced below.
 
(a) “Affiliate” has the meaning set forth in Rule 12b-2 of Regulation 12B
promulgated under the Securities Exchange Act.
 
(b) “Articles” means the Company’s Restated Articles of Incorporation, as
amended.
 
(c) “BackStop Agreement” means the agreement among the Company and BackStop
Investor attached to this Agreement as Exhibit H.
 
(d) “BackStop Investor” means Bradley Sacks or his nominee.
 
(e) “Board of Directors” means the Board of Directors of the Company.
 
(f) “Business Day” means any day other than a Saturday, a Sunday or a day on
which the New York Stock Exchange is not open for regular trading.
 
(g) “Certificate of Designation” means the Certificate of Designations of
Preferences, Rights and Limitations of Series B Preferred Stock attached to this
Agreement as Exhibit F
 
(h) “Code” means the Internal Revenue Code of 1986, as amended.
 
(i) “Common Stock” means shares of the Company’s common stock, $0.001 par value
per share.
 
(j) “Company Intellectual Property” means all Intellectual Property owned or
used by the Company or any of its Subsidiaries in the conduct of the Company’s
business as now conducted and as presently proposed to be conducted.
 
(k)  “EDGAR” means the SEC’s Electronic Data Gathering, Analysis, and Retrieval
website.
 
(l) “Government Health Care Program” means any program operated or funded (in
whole or in part) by any governmental entity that provides or pays for the
delivery of health care services, supplies or equipment, including, without
limitation, Medicare and Medicaid.
 
(m) “Governmental Entity” means any federal, state, local, municipal, or other
government or quasi-governmental authority or any department, agency,
commission, board, subdivision, bureau, instrumentality, court or other tribunal
of any of the foregoing, including the SEC.
 
(n) “Health Care Laws” means all federal or state, civil or criminal health care
laws applicable to the Company, its Subsidiaries or its business that pertain to
the delivery of or payment for health care services or products; the operation
of Government Health Care Programs; medical device marketing, distribution or
manufacturing; pharmaceutical manufacturing, marketing, distribution,
certification requirements for the provision of health care services or
products; conduct of medical research; handling of medical devices; reprocessing
of medical devices or pharmaceutical products; and/or handling of medical waste
or infectious materials, including, without limitation, the federal
Anti-kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), the
exclusion laws, SSA § 1128 (42 U.S.C. 1320a-7), or the regulations promulgated
pursuant to such laws, and comparable state and federal laws and regulations
applicable to the Company, its Subsidiaries or its business.
 
(o)  “Intellectual Property” means all know how, intellectual property,
inventions (whether or not patentable), discoveries, processes, machines,
manufactures, compositions of matter, improvements, techniques, methods, ideas,
concepts, procedures, formulas, designs, technical data, medical analysis,
product development data, clinical and research data, technology secret
processes, trade secrets, prototypes, specifications, plans, software,
promotional and marketing materials, any patents or patents applications, any
registered and unregistered trademarks, service marks and trade names and
applications therefor, any registered and unregistered copyrights, copyright
applications and copyright renewals, and all goodwill associated with any of the
foregoing.
 
(p)  “Investors’ Rights Agreement” means the agreement among the Company,
Velocitas and the Purchasers attached to this Agreement as Exhibit G.
 
(q)  “Knowledge” including the phrase “to the Company’s knowledge” shall mean
the actual knowledge of the following directors, officers or employees: Bradley
Sacks, Klaus Kuehne, Howard Callahan, Terry Wallberg and Helmut Kerschbaumer.
 
(r) “Law” means any law, rule, regulation, judgment, injunction, order, decree
or other legally binding action or requirement of a Governmental Entity.
 
(s) “Lien” means any lien, mortgage, pledges, security interest, charge, deed of
trust, claim, encumbrance, hypothecation, deposit, judgment, attachment, right
of way, encroachment, easement, servitude, equitable interest, option,
restriction on transfer, restriction on voting, preferential arrangement or
preemptive right, right of first refusal or negotiation or restriction of any
kind.
 
(t) “Material Adverse Effect” means a material adverse effect on (i) the
business, assets (including intangible assets), liabilities, prospects,
financial condition or results of operations of the Company or any of its
Subsidiaries, taken as a whole, or (ii) the Company’s ability to timely
consummate the transactions contemplated hereby or perform the Company’s
obligations under any Transaction Agreement; provided, however, that none of the
following shall constitute, or shall be considered in determining whether there
has occurred, and no event, circumstance, change or effect resulting from or
arising out of any of the following shall constitute, a Material Adverse Effect:
(a) the announcement of the execution of this Agreement or the transactions
contemplated hereby, (b) any failure of a Purchaser or Velocitas to comply with
its obligations under this Agreement or any agreement or document that is
contemplated hereby or an Exhibit hereto, (b) changes in the national or world
economy or financial markets as a whole or changes in general economic
conditions that affect the industry in which the Company and its Subsidiaries
conduct their business, except to the extent that there is a disproportionate
effect on the Company and its Subsidiaries relative to other businesses
operating in the industry in which the Company and its Subsidiaries conduct
their business, and (d) a decline in the price, or a change in the trading
volume, of the Common Stock; provided, that, for the avoidance of doubt, any
event or circumstance underlying such change in price or trading volume shall be
taken into account, unless such event or circumstance is otherwise excluded in
clauses (a) through (d).
 
(u) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
(v) “Preferred Stock” means shares of the Company’s Preferred Stock Series B
Convertible Preferred Stock, $.001 par value per share.
 
(w) “Resigning Officer and Directors” shall mean Helmut Kerschbaumer as interim
President and Chief Executive Officer and each of Helmut Kerschbaumer, Klaus
Kuehne, Terrence Wallberg and Robert Goldrich as Directors.
 
(x) “SEC” means the United States Securities and Exchange Commission.
 
(y) “SEC Documents” shall mean all reports and other documents filed by the
Company pursuant to Section 13(a) or 15(d) of the Exchange Act following
February 1, 2014, including all Exhibits thereto and incorporated therein by
reference.
 
(z) “Security Agreement” means the agreement among the Company, Cardinia
Acquisition Corp., a Delaware corporation (“Cardinia”), ULURU Delaware Inc., a
Delaware corporation (“ULURU DE” and together with the Company and Cardinia, the
“Borrower Entities”) and Velocitas attached to this Agreement as Exhibit C.
 
(aa)  “Stock Plan” means the 2006 Equity Incentive Plan of the Company, as
amended to date.
 
(bb) “Subdistributors” means any Person who has obtained rights with respect to
the marketing, distribution or sale of the Company’s “Altrazeal” transforming
powder pursuant to an agreement or arrangement of any kind with Velocitas, a
Velocitas Affiliate or an assignee or successor of the foregoing.
 
(cc) “Subdistributor Agreements” means any (i) arrangements or agreement,
whether written or verbal, pursuant to which any Subdistributor has obtained
with respect to the marketing, distribution or sale of the Company’s “Altrazeal”
transforming powder, and (ii) agreements under which Velocitas or any Velocitas
Affiliate is entitled to receive compensation of any kind, including as a
finder’s, referral or consulting fee, for consulting, referral or other services
in connection with an agreement described in subsection (i) above or any other
distribution agreement related to the Company’s “Altrazeal” transforming powder.
 
(dd) “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, association or other entity controlled by such
Person, directly or indirectly, through one or more intermediaries where, for
purposes of this definition, “control” means ownership of outstanding stock or
other voting securities of an entity possessing more than fifty percent (50%) of
the voting power of all outstanding voting securities of such entity.
 
(ee) “Transaction Agreements” means this Agreement, the Note, the Security
Agreement, the Warrant, the Velocitas Subdistributor Assignment, the Certificate
of Designation, the Investors’ Rights Agreement, the Voting Agreement, the
Security Agreement, the BackStop Agreement, the Note, and the Warrant.
 
(ff) “Voting Agreement” means the agreement among the Company, the Purchasers,
and certain other stockholders of the Company attached to this Agreement as
Exhibit I.
 
2.  
Representations and Warranties of the Company

 


.  The Company hereby represents and warrants to Purchaser that, except as set
forth in the SEC Documents or on the Disclosure Letter separately delivered by
the Company to the Purchasers at the First Closing, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete, except as otherwise
indicated.  The disclosures in any section or subsection of the Disclosure
Letter shall qualify other sections and subsections in this Section 2.
 
2.1. Organization, Good Standing, Corporate Power and Qualification
 


2. .  The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.
 
2.2. Capitalization
 


.
 


(a) The authorized capital of the Company consists, immediately prior to the
First Closing, of:
 
(i) 200,000,000 shares of common stock, $0.001 par value per share (the “Common
Stock”), 62,974,431 shares of which are issued and outstanding immediately prior
to the Closing.  All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable and were issued in compliance with
all applicable federal and state securities laws.
 
(ii) 20,000 shares of Preferred Stock, of which 1,000 shares have been
designated Series A Preferred Stock, none of which are issued and outstanding
and of which 1,250 shares have been designated Series B Convertible Preferred
Stock, none of which are issued and outstanding immediately prior to the
Closing.  The rights, privileges and preferences of the Series B Preferred Stock
are as stated in the Certificate of Designation and in certain other Company
governance documents.
 
(iii) The Company has reserved 2,800,000 shares of Common Stock authorized for
issuance to employees, consultants and directors pursuant to the Plan, under
which options or other rights to purchase 691,237 shares of Common Stock are
issued and outstanding, 2,309,983 shares of Common Stock remain available for
issuance, and 69,446 shares of Common Stock have been issued upon exercise of
stock options or other rights previously granted, each as of the date of this
Agreement.   There are no pending grants or awards of Common Stock or options to
purchase Common Stock, pursuant to the Plan or otherwise, and the Company is not
obligated to grant or award any party any Common Stock or options to purchase
Common Stock.
 
(b) Subsection 2.2(b) of the Disclosure Letter sets forth the capitalization of
the Company immediately following the Closing including the number of shares of
the following: (i) issued and outstanding Common Stock; (ii) outstanding stock
options and restricted stock grants; (iii) shares of Common Stock reserved for
future award grants under the Stock Plan; (iv) the number of shares of Preferred
Stock outstanding; and (v) the number of warrants to purchase Common Stock
outstanding (as adjusted to reflect any antidilution adjustments to be triggered
by issuance of the Shares, Note and Warrant).  Except as disclosed in the
Company’s SEC filings and except for (A) the conversion privileges of the
Preferred Shares to be issued under this Agreement, and (B) the securities and
rights described in Subsection 2.2(a)(ii) of this Agreement, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, to purchase or acquire from the Company any shares of Common Stock or
Preferred Stock, or any securities convertible into or exchangeable for shares
of Common Stock or Preferred Stock.
 
(c) Subsection 2.2(c) of the Disclosure Letter accurately sets forth the
authorized, issued and outstanding capital stock of each of the Company’s
Subsidiaries and the name and number of equity interests held by each
stockholder or member thereof, and indicates as to each such Subsidiary, the
type of entity, its jurisdiction of organization and its treatment for income
tax purposes in its jurisdiction of organization. All of the issued and
outstanding capital stock of each of the Company’s Subsidiaries (i) was duly
authorized, (ii) has been validly issued, fully paid and are non-assessable,
(iii) was issued in compliance with all applicable Laws and the governing
documents of such Subsidiary and (iv) are directly or indirectly owned by the
Company, free and clear of all Liens. There are no outstanding or authorized
equity appreciation, phantom stock or similar rights with respect to any of the
Company’s Subsidiaries.  There are no outstanding or authorized options,
warrants, rights, contracts, pledges, calls, puts, rights to subscribe,
conversion rights or other agreements or commitments to which the Company or any
of its Subsidiaries is a party or which is binding upon the Company or any of
its Subsidiaries providing for the issuance, disposition, voting or acquisition
of any of the capital stock of any such Subsidiary or any rights or interests
exercisable for capital stock of the any such Subsidiary. Except with respect to
the Subsidiaries set forth on Subsection 2.2(c) of the Disclosure Letter,
neither the Company nor any of its Subsidiaries owns or holds the right to
acquire any stock, partnership interest, joint venture interest or other equity
ownership interest in any other corporation, organization or entity. Each of the
Subsidiaries identified on Subsection 2.2(c) of the Disclosure Letter is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization. Each of the Subsidiaries
identified on Subsection 2.2(c) of the Disclosure Letter has all requisite
organizational power and authority and all Governmental Permits necessary to own
its properties and to carry on its businesses as now conducted and as currently
proposed to be conducted and is qualified to do business in every jurisdiction
in which its ownership of property or the conduct of its businesses as now
conducted requires it to qualify, except in each such case where the failure to
hold such authorizations, licenses and permits or to be so qualified would not
have a Material Adverse Effect.
 
2.3. Authorization
 


.  All corporate action required to be taken on the part of the Company, its
Subsidiaries and their respective officers, directors, and stockholders in order
to authorize the Company and its Subsidiaries to enter into the Transaction
Agreements, and to issue the Shares at the Closings, has been taken or will be
taken prior to the applicable Closing.  The Transaction Agreements, when
executed and delivered by the Company and its Subsidiaries, shall constitute
valid and legally binding obligations of the Company and its Subsidiaries,
enforceable against the Company and its Subsidiaries in accordance with their
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained herein may be limited by
applicable laws and principles of public policy.
 


2.4. Valid Issuance of Securities
 


.  The Shares, the Warrant, the shares of Common Stock issuable upon exercise of
the Warrant (the “Exercise Shares”), the Notes and the shares of Common Stock
issuable upon conversion of the Notes (the “Conversion Shares” and together with
the Warrant, the Exercise Shares and the Notes, the “Securities”), when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be validly issued, fully paid and nonassessable
and free of restrictions on transfer other than restrictions on transfer under
the Transaction Agreements, the Company’s bylaws, and applicable state and
federal securities laws.
 


2.5. Governmental Consents and Filings
 


.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any U.S. federal, state
or local governmental authority is required on the part of the Company in
connection with the issuance of the Securities or the consummation of the
transactions contemplated by this Agreement, except for (i) qualifications or
filings under the Securities Act, and the regulations thereunder, (ii)
qualification or filings required under all other applicable federal and state
securities laws and stock exchange or stock quotation service regulations as may
be required in connection with the transactions contemplated by this Agreement
and (iii) such consents and waivers as have been obtained or expired by their
terms.
 


2.6. Litigation
 


.  There is no claim, action, suit, proceeding, or, to the Company’s knowledge,
investigation pending or to the Company’s knowledge, currently threatened in
writing (i) against the Company or its Subsidiaries; (ii) against any officer or
director of the Company or its Subsidiaries arising out of their employment or
board relationship with the Company or its Subsidiaries; (iii) that questions
the validity of the Transaction Agreements or the right of the Company or its
Subsidiaries to enter into them, or to consummate the transactions contemplated
by the Transaction Agreements; or (iv) that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse
Effect.  Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any of its officers or directors is a party or is named as subject to
the provisions of any order, writ, injunction, judgment or decree of any court
or government agency or instrumentality (in the case of officers or directors,
such as would affect the Company).  There is no action, suit, proceeding or, to
the Company’s knowledge, investigation by the Company or its Subsidiaries
pending or which the Company or its Subsidiaries intends to initiate.
 


2.7. Intellectual Property
 


.
 


(a) The Disclosure Letter sets forth a true, correct and complete list, as of
the date of this Agreement, of: (i) all patents and patent applications owned by
the Company or its Subsidiaries; (ii) all registered and unregistered
trademarks, service marks and trade names and applications therefor, owned or
claimed to be owned by the Company or its Subsidiaries; and (iii) all registered
and material unregistered copyrights and copyright applications owned by the
Company or its Subsidiaries ((i), (ii) and (iii) collectively, the “Registered
IP”).
 
(b) The Company and its Subsidiaries owns or possesses sufficient legal rights
to all Company Intellectual Property without, to the knowledge of the Company,
any known conflict with, or infringement of, the rights of others.  The Company
and its Subsidiaries have taken all steps necessary or prudent to maintain and
protect its right, title and interest in and to its Intellectual Property,
including in response to any actions taken by governmental authorities, as are
customary for similarly situated companies engaged in the same or similar
business.
 
(c) The Disclosure Letter sets forth a complete list of all licenses,
agreements, authorizations and/or permissions pursuant to which the Company uses
any one (1) or more items of Intellectual Property licensed from third parties
in connection with the ongoing business of the Company or its Subsidiaries
(“Licensed IP Agreements”), other than software that is generally commercially
available at retail. The Company has made available to Velocitas and the
Purchaser correct and complete copies of each of the Licensed IP Agreements.
Each of the Licensed IP Agreements is legal, valid, binding, enforceable, and in
full force and effect. The Company or one of its Subsidiaries, as applicable,
has performed all obligations imposed upon it under each of the Licensed IP
Agreements, and is not in breach of any of the Licensed IP Agreements, and, to
the Company’s knowledge, no other party to any of the Licensed IP Agreements is
in breach thereof. Neither Company nor any of its Subsidiaries has granted any
sublicense or similar right with respect to the Licensed IP Agreements. Neither
Company nor any of its Subsidiaries has received any notice that the other
parties to the Licensed IP Agreements intend to cancel, terminate or refuse to
renew the same or to exercise or decline to exercise any option or right
thereunder. The consummation of the transactions contemplated hereby and by the
other Transaction Agreements will not cause a breach of any of the Licensed IP
Agreements. The Company and its Subsidiaries have obtained and possesses valid
licenses to use all of the software programs present on the computers and other
software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business.
 
(d) The Disclosure Letter sets forth a complete list of all licenses and
agreements pursuant to which the Company or any of its Subsidiaries has granted
to any person or party a license or sublicense to use any one (1) or more items
of Intellectual Property used by the Company or any of its Subsidiaries in
connection with the ongoing business of the Company and its Subsidiaries (“IP
Agreements”), exclusive of any evaluation license or non-disclosure agreements
related to the Company’s third party evaluation process. The Company has made
available to Velocitas and the Purchasers correct and complete copies of each of
the IP Agreements. Each of the IP Agreements is legal, valid, binding,
enforceable, and in full force and effect. The Company and its Subsidiaries have
performed all obligations imposed upon it under each of the IP Agreements, and
is neither in breach of, nor has incurred any indemnification obligations under,
any one or more of the IP Agreements. Neither Company nor any of its
Subsidiaries has granted any sublicense or similar right with respect to the IP
Agreements. The consummation of the transactions contemplated hereby and by the
other Transaction Agreements will not cause a breach of any of the IP
Agreements.
 
(e) The Company and its Subsidiaries possesses all right, title and interest in
and to, and is the sole and exclusive owner of the Registered IP, including,
without limitation, all patents, trademarks and copyrights (and any applications
for any of the foregoing), listed on the Disclosure Letter. The Company or one
of its Subsidiaries is the sole and exclusive licensee of the Licensed IP
Agreements, and has the right to use such Intellectual Property in the operation
of its business as presently conducted. As of the Closing, neither Company nor
any of its Subsidiaries has received any written notice that its rights in such
Intellectual Property have been or will be declared unenforceable or otherwise
invalid by any court or governmental authority. No infringement, misuse or
misappropriation of any such Intellectual Property by a third party has come to
the Company’s attention, either orally or in writing.
 
(f) No third party has made a claim, assertion or, to the Company’s knowledge,
threatened assertion, either orally or in writing, that the Company or any of
its Subsidiaries is interfering with, infringing, misusing, misappropriating or
otherwise conflicting with such third party’s Intellectual Property.
 
(g) Except as set forth in the Disclosure Letter, the rights of the Company in
and to Intellectual Property owned or otherwise used by the Company and its
Subsidiaries is free and clear of all material Liens or other restrictions, and
the rights of the Company in and to such Intellectual Property is not subject to
any outstanding injunction, judgment, order, decree, ruling or charge. No
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand is pending (or, to the Company’s knowledge, threatened) against the
Company or any of its Subsidiaries, which challenges the legality, validity,
enforceability or ownership of, or the right of the Company or any of its
Subsidiaries to use, any one or more items of the Intellectual Property owned or
used by the Company or any of its Subsidiaries in connection with its business
as currently conducted. Except as set forth in the Schedule of Exceptions,
neither Company nor any of its Subsidiaries has agreed to indemnify any person
or party for or against any interference, infringement, misappropriation, or
other conflict with respect to any one or more items of the Intellectual
Property owned by the Company or any of its Subsidiaries.
 
(h) The Company and its Subsidiaries have taken all steps reasonably necessary
to ensure that it has not interfered with, infringed upon, misappropriated or
otherwise come into conflict with any Intellectual Property right of any third
party in the conduct of its business as presently conducted, and the Company has
no knowledge of any such interference, infringement, misappropriation or
conflict. To the Company’s knowledge, no product or service marketed or sold by
the Company violates any license or infringes any Intellectual Property of any
other party.  To the Company’s knowledge, the manufacture, marketing, sale or
distribution of the products of the Company or any of its Subsidiaries has not
and does not infringe upon or constitute misappropriation of the Intellectual
Property rights of any third party.  Other than with respect to commercially
available software products under standard end-user object code license
agreements, except as set forth in the Disclosure Letter, there are no
outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Intellectual Property owned by
the Company, nor is the Company bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information, proprietary
rights and processes of any other Person.
 
(i) No director, officer, stockholder, employee of or consultant to or other
affiliate of the Company or any of its Subsidiaries owns, directly or
indirectly, in whole or in part, any interest in any of the Intellectual
Property owned or used by the Company or any of its Subsidiaries.
 
(j) Except as would not reasonably be expected to have a Material Adverse Effect
or as disclosed in filing with the United States Patent and Trademark Office,
(i) neither Company nor any of its Subsidiaries has disclosed to any person or
party, other than in the ordinary course of business of the Company or any of
its Subsidiaries, consistent with past practice and pursuant to valid written
non-disclosure and non-use agreements, any proprietary or otherwise confidential
information relating to the Intellectual Property owned or licensed by the
Company or any of its Subsidiaries; and (ii) the Company and its Subsidiaries
have at all times maintained reasonable procedures to protect all trade secrets
and other confidential information of the Company or any of its Subsidiaries.
None of the Company, its Subsidiaries or, to the Company’s knowledge, each other
party to any Licensed IP Agreement or IP Agreement, is under any contractual or
other obligation to disclose any proprietary information relating to the
Intellectual Property owned, developed or licensed by the Company or any of its
Subsidiaries (unless required by law) and no event has taken place, including
the execution and delivery of this Agreement or the other Transaction Agreements
and the transactions contemplated hereby and thereby or any related change in
the business activities of the Company or any of its Subsidiaries, that would
give rise to such obligation. The Company and its Subsidiaries have disclosed
trade secrets solely as required for the conduct of its business in the ordinary
course and solely under non-disclosure and non-use agreements.
 
(k) The Company and its Subsidiaries have obtained and possesses valid licenses
to use all of the software programs present on the computers and other
software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business.
 
(l) For purposes of this Subsection 2.7, the Company shall be deemed to have
knowledge of a patent right if the Company or its Subsidiaries has actual
knowledge of the patent right.
 
2.8. Compliance with Other Instruments
 


.  Neither the Company nor its Subsidiaries is in material violation or default
(i) of any provisions of its articles or certificate of incorporation or bylaws,
(ii) of any instrument, judgment, order, writ or decree, (iii) under any note,
indenture or mortgage, or (iv) under any material lease, agreement, contract or
purchase order to which the Company or any of its Subsidiaries is a party or by
which it is bound that is required to be listed on the Disclosure Letter, or (v)
any Law, the violation of which would have a Material Adverse Effect.  The
execution, delivery and performance of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements will
not result in any such violation or be in conflict with or constitute, with or
without the passage of time and giving of notice, either (i) a default under the
Company’s articles or certificate of incorporation or bylaws, or any such
provision, instrument, judgment, order, writ, decree, contract or agreement; or
(ii) an event which results in the creation of any Lien upon any assets of the
Company or the suspension, revocation, forfeiture, or nonrenewal of any material
permit or license applicable to the Company or its Subsidiaries.
 


2.9. Agreements; Actions
 


.
 


(a) Except as set forth in the Disclosure Letter, there are no agreements,
understandings, instruments, contracts to which the Company or its Subsidiaries
is a party or by which it is bound that involve (i) the license of any Company
Intellectual Property, or (ii) the grant of rights to manufacture, produce,
assemble, license, market, or sell its products to any other Person that limit
the Company’s exclusive right to develop, manufacture, assemble, distribute,
market or sell its products.
 
(b) The Company (i) has not incurred any indebtedness for money borrowed money
that remains outstanding, or (ii) made any loans or advances to any Person,
other than ordinary advances for travel expenses, that remain outstanding.
 
(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.
 
(d) Neither the Company nor any of its Subsidiaries is in default (or with
notice or the passage of time, without any further act by any other party, will
be in default) under any contract, agreement, commitment or obligation binding
upon the Company or any of its Subsidiaries.
 
2.10. Certain Transactions
 


.
 


(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s capital stock, and (iv) employment agreement described in the SEC
Documents, there are no agreements, understandings or proposed transactions
between the Company or any of its Subsidiaries and any of its officers,
directors, consultants or any Affiliate thereof.
 
(b) Neither the Company nor any of its Subsidiaries is indebted, directly or
indirectly, to any of its directors, officers or employees or to their
respective spouses or children or to any Affiliate of any of the foregoing,
other than in connection with expenses or advances of expenses incurred in the
ordinary course of business or employee relocation expenses and for other
customary employee benefits made generally available to all employees. None of
the Company’s directors, officers or employees, or any members of their
immediate families, or any Affiliate of the foregoing are, directly or
indirectly, indebted to the Company or any of its Subsidiaries.
 
2.11. Property
 


.  Except as disclosed in the SEC Documents, the property and assets that the
Company and its Subsidiaries own are free and clear of all Liens, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or
assets.  With respect to the property and assets it leases, the Company and its
Subsidiaries are in compliance with such leases and, to its knowledge, holds a
valid leasehold interest free of any Liens other than those of the lessors of
such property or assets.  Neither Company nor any of its Subsidiaries owns any
real property.
 


2.12. Financial Statements
 


.  The Company has delivered or made available via EDGAR or otherwise the (a)
the audited consolidated balance sheet of the Company and its Subsidiaries as of
December 31, 2015 and the related statements of operations and cash flows for
the fiscal year then-ended; and (b) the unaudited consolidated balance sheet and
related statements of operations and cash flows of the Company and its
Subsidiaries as of and for the nine (9)-month period ended September 30, 2016
(the “Financial Statements”). With the exception of the items noted in Section
2.12 of the Disclosure Letter, the Financial Statements are true and correct in
all material respects and present fairly the financial condition and operating
results of the Company and its Subsidiaries as of the dates and during the
periods indicated therein. The Financial Statements comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto, except as set forth in the respective SEC
Documents.  The Financial Statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods indicated, except that the unaudited Financial Statements
may exclude certain footnotes required under GAAP and are subject to normal
year-end audit adjustments, which are not expected to be material either
individually or in the aggregate, and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as set forth
in the Financial Statements, or described in Section 2.12 of the Disclosure
Letter, the Company has no liabilities required to be reflect on a financial
statement in accordance with GAAP other than liabilities incurred in the
ordinary course of business subsequent to September 30, 2016. The Company
maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP.
 


2.13. Changes
 


.  To the Company’s knowledge, and other than events disclosed in the Company’s
SEC filings, since September 30, 2016, there have been no events that have had
or could reasonably be expected to result in a Material Adverse Effect.
 


2.14. Employee Matters
 


.
 


(a) As of the date hereof, the Company and its Subsidiaries employ two full-time
employees and one part-time employees and engages three consultants or
independent contractors, as identified in Section 2.14(a) of the Disclosure
Letter.
 
(b) To the Company’s knowledge, none of the employees of the Company or any of
its Subsidiaries, in their capacities as employees, is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would, to the Company’s knowledge, materially
interfere with such employee’s ability to promote the interest of the Company or
any of its Subsidiaries or that would conflict with the Company’s business.  To
the knowledge of the Company, neither the execution or delivery of the
Transaction Agreements, nor the carrying on of the Company’s business by the
employees of the Company or any of its Subsidiaries, nor the conduct of the
Company’s business as now conducted and as presently proposed to be conducted,
will, to the Company’s knowledge, conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
contract, covenant or instrument under which any such employee is now obligated.
 
(c) Except as set forth in the SEC Documents or the Disclosure Letter, neither
the Company nor any of its Subsidiaries is delinquent in payments to any of its
employees, consultants, or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed for
it to the date hereof or amounts required to be reimbursed to such employees,
consultants or independent contractors.  The Company and its Subsidiaries have
complied in all material respects with all applicable state and federal equal
employment opportunity laws and with other laws related to employment, including
those related to wages, hours, worker classification and collective
bargaining.  The Company and its Subsidiaries have withheld and paid to the
appropriate Governmental Entity or is holding for payment not yet due to such
Governmental Entity all amounts required to be withheld from employees of the
Company and is not liable for any arrears of wages, taxes, penalties or other
sums for failure to comply with any of the foregoing. Neither the Company nor
any of its Subsidiaries has any Employee Benefit Plan as defined in the Employee
Retirement Income Security Act of 1974, as amended. The Company has made all
required contributions and has no liability to any employee benefit plan
sponsored or maintained by the Company and has complied in all material respects
with all applicable laws for any such plan.
 
(d) Neither Company nor any of its Subsidiaries has made any representations
regarding equity incentives to any officer, employee, director or consultant
that are inconsistent with the share amounts and terms set forth in the minutes
of meetings of the Company’s board of directors.
 
(e) Neither Company nor any of its Subsidiaries is bound by or subject to (and
none of its assets or properties is bound by or subject to) any written or oral,
express or implied, contract, commitment or arrangement with any labor union,
and no labor union has requested or, to the knowledge of the Company, has sought
to represent any of the employees, representatives or agents of the Company or
any of its Subsidiaries.  There is no strike or other labor dispute involving
the Company or any of its Subsidiaries pending, or to the Company’s knowledge,
threatened, which could have a Material Adverse Effect, nor is the Company aware
of any labor organization activity involving its employees.
 
(f) Except with respect to the Resigning Officer and Directors, the Company is
not aware that any officer or key employee intends to terminate his or her
employment with the Company following the date first set forth above, nor does
the Company have a present intention to terminate the employment of any officer
or key employee. The employment of each officer and employee of the Company is
terminable at the will of the Company (subject to general principles related to
wrongful termination of employees) and no severance or other payments will be
due upon any such termination (other than salary or benefit accruals). The
Company is not a party to or bound by any currently effective employment
contract, deferred compensation agreement, bonus plan, incentive plan, profit
sharing plan, retirement agreement, or other employee compensation agreement.
 
2.15. Tax Returns and Payments
 


.  There are no federal, state, county, local or foreign taxes due and payable
by the Company or any of its Subsidiaries which have not been timely
paid.  There are no accrued and unpaid federal, state, county, local or foreign
taxes of the Company or any of its Subsidiaries which are due, whether or not
assessed or disputed.  There have been no examinations or audits of any tax
returns or reports by any applicable Governmental Entity.  The Company and its
Subsidiaries has duly and timely filed all federal, state, county, local and
foreign tax returns required to have been filed by it and there are in effect no
waivers of applicable statutes of limitations with respect to taxes for any
year.
 


2.16. Compliance with Healthcare Laws
 


.
 


(a) The Company and its Subsidiaries meet, in all respects, the requirements of
participation and payment of all Government Health Care Programs in which it
participates or to which the Company or its Subsidiary submits any invoices or
bills and is a party to valid participation agreements for payment by such
Government Health Care Programs if the Company bills a particular Government
Health Care Program for services or procedures or is otherwise required to meet
such requirements. Other than set forth in Section 2.16 of the Disclosure
Letter, there is no action pending, received or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries that relates
directly to a violation of any laws pertaining to the Government Health Care
Programs or that could result in the imposition of penalties or the exclusion by
any of them from participation in any Government Health Care Program.
 
(b) The Company is in compliance with all applicable Health Care Laws, in all
material respects.  All material reports, documents, applications, claims, fees
and notices required to be filed, maintained, or furnished to any Governmental
Entity by the Company or its Subsidiaries with respect to the marketing, sale or
manufacture by the Company or its Subsidiaries of any item or service marketed,
sold or manufactured by or on behalf of the Company or its Subsidiaries have
been so filed, maintained or furnished, except to the extent that any failure to
do so would not have a Material Adverse Effect. All such reports, documents,
claims and notices were complete and correct in all material respects on the
date filed (or were corrected in or supplemented by a subsequent filing) such
that no liability exists with respect to such filings. All reports required to
be filed by the Company or its Subsidiaries with any governmental entity or
business partner regarding any incidents, injuries or defects in any products
marketed, sold or manufactured by the Company or its Subsidiaries have been
timely filed.
 
(c) Neither the Company, any of its Subsidiaries nor any employee, owner or
officer of the Company or its Subsidiaries (to the extent applicable) has ever
been excluded from participation in any Government Health Care Program.
 
(d) The operations of the Company and its Subsidiaries, including, without
limitation, the manufacture, import, export, testing, development, processing,
packaging, labeling, storage, marketing and distribution of all products, are in
compliance in all material respects with all applicable federal and state laws
and permits held by the Company including, without limitation, those
administered by the Food and Drug Administration (the “FDA”) and to the extent
applicable, the European Medicines Agency and European Commission (collectively,
the “EMA”) relating to the business, assets, properties, products, operations or
processes of the Company. Except as set forth in Section 2.16(d) of the
Disclosure Letter, there are no actual or, to the knowledge of the Company,
threatened actions against the Company or its Subsidiaries by the FDA, the EMA
or any other Governmental Entity that has jurisdiction over the operations of
the Company or its Subsidiaries. Neither the Company nor any of its Subsidiaries
has received notice of any pending or threatened claim, and the Company has no
knowledge that any Governmental Entity is considering such action.
 
(e) The Company has not received any FDA Form 483 notice of adverse findings,
warning letters, untitled letters or other written correspondence or notice from
the FDA, the EMA or other Governmental Entity alleging or asserting
noncompliance with any applicable federal or state laws or permits, and the
Company has no knowledge that the FDA, the EMA or any Governmental Entity is
considering such action.
 
(f) All studies, tests and preclinical and clinical trials being conducted by or
on behalf of the Company and its Subsidiaries are being conducted in compliance
in all material respects with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and applicable federal
and state laws. The Company has not received any notices, correspondence or
other communication from the FDA, the EMA or any other Governmental Entity
requiring the termination, suspension or material modification of any clinical
trials conducted by, or on behalf of, the Company, or in which they have
participated, and the Company has no knowledge that the FDA, the EMA or any
other Governmental Entity is considering such action.
 
(g)  The manufacture of products by, or on behalf of, the Company or its
Subsidiaries is being conducted in compliance in all material respects with all
applicable laws including the FDA’s Quality Systems Regulation and the
requirements of the EMA for issuance of the CE mark. In addition, the Company
and its Subsidiaries, and, to the Company’s knowledge, any third-party
manufacturer of products on the Company’s behalf, are in material compliance
with all applicable FDA requirements, including registration and listing
requirements set forth in 21 U.S.C. Section 360 and 21 C.F.R. Part 207.
 
(h) Neither the Company nor any of its Subsidiaries is the subject of any
pending or, to the Company’s knowledge, threatened investigation by the FDA
pursuant to its “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities” Final Policy set forth in 56 Fed. Reg. 46191 (September 10,
1991) and any amendments thereto. Neither the Company nor any of its
Subsidiaries has, to the Company’s knowledge, committed any act, made any
statement, or failed to make any statement that would provide a basis for the
FDA to invoke its policy with respect to “Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities” and any amendments thereto.
 
(i) To the extent that the Company or any of its Subsidiaries markets or sells
any products or services in any jurisdiction outside of the United States, or
manufactures any products outside of the United States, the Company and its
Subsidiaries have acted in compliance in all material respects with the
applicable Laws of such jurisdiction pertaining to the approval of marketing or
sale of such medical devices; the use of good manufacturing practices,,
including the Laws established by the EMA; and such other laws and regulations
that that pertain to the same subject area under the jurisdiction of the FDA.
 
(j) The Company has not violated the Foreign Corrupt Practices Act or the
anticorruption laws of any jurisdiction where the Company does business.  The
Company has not violated the antiboycott prohibitions contained in 50 U.S.C.
Sections 2401 et seq. or taken any action that can be penalized under Section
999 of the Code.
 
2.17. Permits
 


.  The Company and its Subsidiaries have all franchises, permits, licenses and
any similar authority necessary for the conduct of its business, the lack of
which could reasonably be expected to have a Material Adverse Effect.  Neither
the Company nor any of its Subsidiaries is in default in any material respect
under any of such franchises, permits, licenses or other similar authority.
 


2.18. No Commitment for Additional Financing
 


. The Company acknowledges and agrees that none of Velocitas, any Purchaser or
any of their respective Affiliates has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the acquisition of the
Securities as set forth herein and subject to the conditions set forth herein.
In addition, the Company acknowledges and agrees that (i) no statements, whether
written or oral, made by any of Velocitas, any Purchaser or any of their
respective Affiliates or representatives on or after the date of this Agreement
shall create an obligation, commitment or agreement to provide or assist the
Company in obtaining any financing or investment, (ii) the Company shall not
rely on any such statement by Velocitas, any Purchaser or any of their
respective Affiliates or representatives and (iii) an obligation, commitment or
agreement to provide or assist the Company in obtaining any financing or
investment may only be created by a written agreement, signed by Velocitas, such
Purchaser or such Affiliate and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement.
 


2.19. Disclosure
 


.  The SEC Documents, when filed, complied as to form with applicable
requirements under the Securities Exchange Act of 1934, as amended and did not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the circumstances under which they were made. Neither the Transaction Agreements
nor any other documents or certificates delivered in connection herewith, when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
 


2.20. Offering
 


.  Assuming the accuracy of the representations and warranties of (i) the
Purchaser in Section 3 and (ii) Velocitas in Section 4, the offer, sale and
issuance of the Securities constitute transactions exempt from the registration
requirements of Section 5 of the Securities Act and from the registration or
qualification requirements of applicable state securities laws. Neither the
Company nor any agent on its behalf has solicited or will solicit any offers to
sell or has offered to sell or will offer to sell all or any part of the Notes,
the Shares or the Conversion Shares to any Person or Persons so as to bring the
sale of such securities by the Company within the registration provisions of the
Securities Act or any state securities laws.
 


3.  
Representations and Warranties of the Purchasers

 


. Each Purchaser hereby represents and warrants to the Company, severally and
not jointly, solely with respect to such Purchaser, that:
 


3.1. Authorization
 


.  The Purchaser has full power and authority to enter into the Transaction
Agreements.  The Transaction Agreements to which the Purchaser is a party, when
executed and delivered by the Purchaser, will constitute valid and legally
binding obligations of the Purchaser, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws
 


3.2. Purchase Entirely for Own Account
 


.  This Agreement is made with the Purchaser in reliance upon the Purchaser’s
representation to the Company, which by the Purchaser’s execution of this
Agreement, the Purchaser hereby confirms, that the Securities to be acquired by
the Purchaser will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  By executing
this Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
Person to sell, transfer or grant participations to such Person or to any third
Person, with respect to any of such Securities.
 


3.3. Disclosure of Information
 


.  Purchaser has received and reviewed copies of the SEC Documents filed on
behalf of the Company and has had access to all publicly available information
with respect to the Company.  Purchaser has relied solely on the SEC Documents
and the representations and warranties set forth in this Agreement with respect
to Purchaser’s decision to execute this Agreement and has not relied upon any
oral statement by any officer, director or agent of the Company (or any third
party) and agrees that it is not authorized to rely on any representations or
warranties other than as set forth herein.
 


3.4. Restricted Securities
 


.  The Purchaser understands that the Securities have not been, and will not be,
registered under the Securities Act, by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein.  The Purchaser understands that
the Securities are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities to be acquired by the Purchaser indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities except pursuant to the Investors’ Rights Agreement.  The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
 


3.5. No Public Market
 


.  The Purchaser understands that no public market now exists for the
Securities, and that the Company has made no assurances that a public market
will ever exist for the Securities.
 


3.6. Legends
 


.  The Purchaser understands that the Securities and any securities issued in
respect of or exchange for the Securities, may be notated with one or all of the
following legends:
 


“THE SECURITIES OF THE COMPANY EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR IN ANY STATE IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OF 1933, AS AMENDED, AND VARIOUS APPLICABLE STATE SECURITIES LAWS.  SUCH
SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR ASSIGNED OR A SECURITY
INTEREST CREATED THEREIN UNLESS THE PURCHASER, TRANSFEREE, ASSIGNEE, PLEDGEE OR
HOLDER OF SUCH SECURITY INTEREST COMPLIES WITH ALL STATE AND FEDERAL SECURITIES
LAWS (I.E., SUCH SECURITIES ARE REGISTERED UNDER SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION IS AVAILABLE THEREUNDER) AND UNLESS THE SELLER, TRANSFEROR,
ASSIGNOR, PLEDGOR OR GRANTOR OF SUCH SECURITY INTEREST PROVIDES AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSACTION CONTEMPLATED
WOULD NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.”
 


(a) Any legend set forth in, or required by, the other Transaction Agreements.
 


(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate, instrument, or
book entry so legended.
 


3.7. Accredited Investor
 


.  The Purchaser is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.
 


3.8. Foreign Investors
 


.  If the Purchaser is not a United States person (as defined by
Section 7701(a)(30) of the Code), the Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Securities or any use of
this Agreement, including (i) the legal requirements within its jurisdiction for
the purchase of the Securities to be acquired by the Purchaser, (ii) any foreign
exchange restrictions applicable to such purchase, (iii) any governmental or
other consents that may need to be obtained, and (iv) the income tax and other
tax consequences, if any, that may be relevant to the purchase, holding,
redemption, sale, or transfer of the Securities.  The Purchaser’s subscription
and payment for and continued beneficial ownership of the Securities to be
acquired by the Purchaser will not violate any applicable securities or other
laws of the Purchaser’s jurisdiction.
 


3.9. No General Solicitation
 


.  Neither the Purchaser, nor any of its officers, directors, employees, agents,
stockholders or partners has either directly or indirectly, including, through a
broker or finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the Securities.
 


3.10. Exculpation Among Purchasers
 


.  The Purchaser acknowledges that it is not relying upon any Person in making
its investment or decision to invest in the Company.  The Purchaser agrees that
neither any Purchaser nor the respective controlling Persons, officers,
directors, partners, agents, or employees of any Purchaser shall be liable to
any other Purchaser for any action heretofore taken or omitted to be taken by
any of them in connection with the purchase of the Securities to be acquired by
the Purchaser.
 


3.11. Residence
 


.  If the Purchaser is an individual, then the Purchaser resides in the state or
province identified in the address of the Purchaser set forth on Exhibit A; if
the Purchaser is a partnership, corporation, limited liability company or other
entity, then the office or offices of the Purchaser in which its principal place
of business is identified in the address or addresses of the Purchaser set forth
on Exhibit A.
 


3.12. Bad Actor Representation
 


. The Purchaser is familiar with the “bad actor” provisions of Rule 506(d) under
the Securities Act (“Rule 506(d)”) and except as set forth on the
Disqualification and Disclosure Questionnaire in the form attached hereto as
Exhibit J (the “Disqualification Questionnaire”), the Purchaser, inclusive of
the control persons of the Purchaser, is not and has not been subject to or
experienced any of the events described in Rule 506(d)(1)(i)-(viii) (a
"Disqualifying Event").  The Purchaser agrees to notify the Company as soon as
practicable of the Purchaser, inclusive of the control persons of the Purchaser,
becoming subject to or experiencing a Disqualifying Event or the occurrence of
any other event that would cause the representations set forth in the preceding
sentence to be inaccurate.
 


4.  
Representations of Velocitas

 


.  Velocitas represents and warrants to the Company that:
 


4.1. Subdistributor Agreements
 


.  There are no Subdistributor Agreements other than the arrangement or
agreements described on Exhibit A to the Velocitas Subdistributor Assignment,
which Exhibit A identifies each Subdistributor, all Subdistributor Agreements to
which such Subdistributor is a part and the territories with respect to which
such Subdistributor has rights.  Neither Velocitas GmbH nor, to the knowledge of
Velocitas, any other party (excluding Altrazeal Trading GmbH and Altrazeal AG)
to a Subdistributor Agreement is in violation or default under any
Subdistributor Agreement in any material respect, excluding any minimum purchase
order obligations set forth therein.  Neither Velocitas nor Velocitas GmbH has
any liability pursuant to any Subdistributor Agreement to any other party to any
Subdistributor Agreement other than as set forth in such Subdistributor
Agreement, including performance following the date hereof in accordance with
the terms of such Subdistributor Agreement.  Without limiting the foregoing,
except for deposits and payments outstanding in the ordinary course of business,
neither Velocitas nor Velocitas GmbH has any liability under, or owes any money
to any party to any Subdistributor Agreement with respect to, any such
Subdistributor Agreement.  The Company has been provided true, correct and
complete copies (or summaries with respect to verbal agreements) of the
Subdistributor Agreements.
 


4.2. Velocitas Subdistributor Assignment
 


. Subject to the receipt of the consent of the Company, Velocitas GmbH and to
the extent required under the applicable the Velocitas Subdistributor
Assignment, the other parties thereto , the execution, delivery and performance
of the Velocitas Subdistributor Assignment by Velocitas GmbH and the
consummation of the transactions contemplated by the Velocitas Subdistributor
Assignment will not result in any violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (i)
a default under any such provision, instrument, judgment, order, writ, decree,
contract or agreement; or (ii) an event which results in the creation of any
lien, charge or encumbrance upon any assets of Velocitas or Velocitas GmbH or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to Velocitas or Velocitas GmbH; provided, that the Company
acknowledges that the foregoing representation does not address the consent of
Altrazeal Trading GmbH or Altrazeal AG.
 


4.3. Consents and Filings
 


.  No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any Person or any
Governmental Entity is required on the part of the Velocitas or Velocitas GmbH
in connection with the consummation of the transactions contemplated by the
Velocitas Subdistributor Assignment such consents and waivers as have been
obtained or expired by their terms, which shall not have been obtained prior to
the Second Closing.
 


4.4. Litigation
 


.  There is no claim, action, suit, proceeding, or, to Velocitas’ knowledge,
investigation pending or to the Velocitas’ knowledge, currently threatened in
writing against Velocitas, Velocitas GmbH or any officer or director of
Velocitas or Velocitas GmbH that questions the validity of, or arises under or
relates to any Subdistributor Agreements or the right of Velocitas GmbH to enter
into them, or to consummate the transactions contemplated by the Velocitas
Subdistributor Assignment.
 


5.  
Closing Conditions

 


.
 


5.1. First Closing
 


.
 


(a) The obligations of Velocitas to purchase the Initial Note at the First
Closing are subject to the fulfillment, on or before the First Closing, of each
of the following conditions, unless otherwise waived by Velocitas in its sole
discretion:
 


i. The representations and warranties of the Company set forth herein, the
Initial Note and the Security Agreement shall be true and complete in all
respects as of the date of the First Closing as though made on and as of such
date (other than those representations and warranties that are made as of a
specified date, in which case, such representations and warranties shall be true
and correct in all material respects as of such specified date);
 
ii. the Company shall have performed all of the covenants of the Company set
forth herein, the Initial Note and the Security Agreement that are required to
be performed on or prior to the First Closing;
 
iii. the Vice President and Chief Financial Officer of the Company shall have
delivered Velocitas at the First Closing a certificate certifying that the
conditions specified in Sections 5.1(a)(i) and 5.1(a)(i)(ii) have been
fulfilled;
 
iv. the Vice President and Chief Financial Officer of the Company shall have
delivered Velocitas at the First Closing a certificate certifying that attached
thereto are correct and complete copies of: (A) the resolutions duly and validly
adopted by the Board of Directors evidencing its authorization of the execution
and delivery of the Transaction Agreements and appointing Vaidehi Shah as a
director of the Company and Vaidehi Shah as Chief Executive Officer of the
Company; (B) the articles or certificate of incorporation and by-laws of the
Company and each of its Subsidiaries; (C) a good standing certificate for the
Company and each of its Subsidiaries from the Secretary of State of the State of
Nevada or Delaware, as applicable, dated within seven (7) days of the date of
the First Closing; and (E) written resignations and general releases of each of
the Resigning Officer and Directors in their capacities as directors and
officers (other than Terrance Wallberg who shall be required to resign only in
his capacity as a director), in form and substance acceptable to Velocitas;
provided, that, the releases and resignations of Terrence Wallberg and Robert
Goldrich as directors of the Company and its subsidiaries shall be effective as
of the Second Closing;
 
v. the Company shall have delivered to Velocitas at the First Closing, (A) the
Initial Note duly executed by the Company; (B) the Security Agreement duly
executed by the Borrower Entities; (C) the Investors’ Rights Agreement duly
executed by the Company and the investors specified therein (other than
Velocitas and any Purchaser); (D) the Voting Agreement duly executed by the
Company and the investors specified therein (other than Velocitas and any
Purchaser) and (E) the BackStop Agreement duly executed by the Company and the
investors specified therein (other than Velocitas and any Purchaser);
 
vi. all authorizations, approvals or permits, if any, of any Governmental Entity
that are required in connection with the lawful issuance and sale of the Initial
Note (and the Common Stock issuable upon conversion thereof) and the Securities
pursuant to this Agreement shall be obtained and effective as of the First
Closing;
 
vii. all corporate and other proceedings in connection with the transactions
contemplated at the First Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to Velocitas;
 
viii. the Company shall have provided notices of the transactions contemplated
by the Transaction Agreement to any persons holding (or allegedly holding) any
preemptive or similar rights, and either (A) such rights shall have been waived
with respect to the transactions contemplated by the Transaction Agreements, or
(B) the period for exercise shall have expired with respect to the transactions
contemplated by the Transaction Agreements without any holder of such preemptive
rights having exercised the same; and
 
ix. Velocitas shall have received an opinion from one or more law firms dated as
of the First Closing, in substantially the form attached hereto, with customary
opinions regarding corporate authority, approval, valid and binding obligation,
due issuance, perfection (with respect to the Liens granted under the Security
Agreement) and exemption from Section 5 under the Securities Act.
 


(b) The obligations of the Company to issue the Initial Note and execute the
Security Agreement at the First Closing are subject to the fulfillment, on or
before the First Closing, of each of the following conditions, unless otherwise
waived by the Company in its sole discretion:
 


i. The representations and warranties of Velocitas contained in Section 4 shall
be true and correct in all respects as of the First Closing;
 
ii. Velocitas shall have performed and complied with all covenants, agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by Velocitas on or prior to the First Closing;
 
iii. Velocitas shall have delivered to the Company at the First Closing, (A) the
Security Agreement duly executed by Velocitas; (B) a Disqualification
Questionnaire completed and executed by Velocitas and each prospective appointee
of Velocitas to the Board of Directors or as an officer of the Company; (C) the
Investors’ Rights Agreement duly executed by Velocitas; (D) the Voting Agreement
duly executed by Velocitas and (E) the BackStop Agreement duly executed by
Velocitas; and
 
iv. all authorizations, approvals or permits, if any, of any Governmental Entity
that are required in connection with the lawful issuance and sale of the Initial
Note (and the Common Stock issuable upon conversion thereof) shall be obtained
and effective as of the First Closing.
 


5.2. Second Closing
 


.
 


(a) The obligations of Velocitas to purchase the Second Note, and of the
Purchasers to acquire the Preferred Shares are subject to the fulfillment, on or
before the Second Closing, of each of the following conditions, unless otherwise
waived by Velocitas in its sole discretion:
 


i. The representations and warranties of the Company set forth herein and the
other Transaction Agreement shall be true and complete in all material respects
as of the date of the Second Closing as though made on and as of such date
(other than those representations and warranties that are made as of a specified
date, in which case, such representations and warranties shall be true and
correct in all material respects as of such specified date);
 
ii. the Company shall have performed all of the covenants of the Company set
forth herein and the other Transaction Agreements that are required to be
performed on or prior to the Second Closing;
 
iii. since the date of this Agreement, no Material Adverse Effect shall have
occurred;
 
iv. the Vice President and Chief Financial Officer of the Company shall deliver
Velocitas at the Second Closing a certificate certifying that the conditions
specified in Sections 5.2(a)(i), 5.2(a)(i)(ii) and 5.2(a)(i)(iii) have been
fulfilled;
 
v. the Company shall have delivered to Velocitas at the Second Closing: (A) the
Second Note, duly executed by the Company; (B) the Warrant, duly executed by the
Company; (C) a copy of an irrevocable instruction letter to the transfer agent
of the Company directing the transfer agent to issue within, three (3) Business
Days of the Second Closing, certificates representing the Assignment Shares
bearing such legends as are required by the Transaction Agreements; and (D) the
Velocitas Subdistributor Assignment, duly executed by the Company;
 
vi. the Company shall have delivered to the Purchasers a copy of an irrevocable
instruction letter to the transfer agent of the Company directing the transfer
agent to issue, within three (3) Business Days of the Second Closing,
certificates representing the Preferred Shares bearing such legends as are
required by the Transaction Agreements;
 
vii. all authorizations, approvals or permits, if any, of any Governmental
Entity that are required in connection with the lawful issuance and sale of the
Second Note, the Preferred Shares, the Warrant and the Assignment Shares (and
the Common Stock issuable upon conversion thereof) pursuant to this Agreement
shall be obtained and effective as of the Second Closing;
 
viii. the Company shall have provided notices of the transactions contemplated
by the Transaction Agreement to any persons holding (or allegedly holding) any
preemptive or similar rights, and either (A) such rights shall have been waived
with respect to the transactions contemplated by the Transaction Agreements, or
(B) the period for exercise shall have expired with respect to the transactions
contemplated by the Transaction Agreements without any holder of such preemptive
rights having exercised such rights;
 
ix. the Company shall have taken all necessary actions to give effect to the
resignation of each of the Resigning Officers and Directors, and the Board of
Directors shall be comprised with, only the following individuals: Arindam Bose,
Bradley Sacks, Anish Shah, Vaidehi Shah and Oksana Tiedt; and
 
x. the Purchasers shall have received an opinion from one or more law firms
dated as of the Second Closing, in substantially the form attached hereto, with
customary opinions regarding corporate authority, valid and binding obligation,
valid issuance of the Securities and compliance with or exemption from Section 5
under the Securities Act.
 


(b) The obligations of the Company to issue the Second Note, the Warrant, the
Assignment Shares and the Preferred Shares at the Second Closing are subject to
the fulfillment, on or before the Second Closing, of each of the following
conditions, unless otherwise waived by the Company in its sole discretion:
 


i. The representations and warranties of the Purchasers in Section 3 and
Velocitas contained in Section 4 shall be true and correct in all respects as of
the Second Closing;
 
ii. Velocitas and the Purchasers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by Velocitas or the
Purchasers on or prior to the Second Closing;
 
iii. Velocitas shall have delivered to the Company at the Second Closing, the
Velocitas Subdistributor Assignment duly executed by Velocitas GmbH;
 
iv. The Purchasers shall have delivered to the Company at the Second Closing,
(A) the Investors’ Rights Agreement duly executed by the Purchasers; and (B) the
Voting Agreement duly executed by the Purchasers;
 
v. Velocitas GmbH shall have delivered to the Company all consents (other than
those of the Company, Altrazeal Trading GmbH or Altrazeal AG) required in
connection with the Velocitas Subdistributor Assignment.
 
vi. All authorizations, approvals or permits, if any, of any Governmental Entity
that are required in connection with the lawful issuance and sale of the Second
Note, the Warrant, the Assignment Shares, the Preferred Shares (and the Common
Stock issuable upon conversion thereof) pursuant to this Agreement shall be
obtained and effective as of the Second Closing.
 


6.  
Covenants.

 


6.1. Secondary Placement
 


.  If the aggregate Purchase Price paid by all of the Purchasers with respect to
the Preferred Shares at the Second Closing under this Agreement is less than
U.S. $4.0 million, then the Company shall use commercially reasonable efforts to
pursue a private placement of Common Stock within 180 days of the Second
Closing, and starting no later than June 30, 2017, with the objective of raising
gross proceeds of no less than the difference, if any, between U.S. $4.0 million
and the aggregate Purchase Price paid by all of the Purchasers with respect to
the Preferred Shares at the Second Closing under this Agreement (the “Private
Placement”).  The Board of Directors of the Company will determine the amount,
price and other terms of the Private Placement. In the Private Placement, the
investors will be permitted to join the Investment Rights Agreement, and major
investors in the Private Placement (and any purchaser under the BackStop
Agreement) will also be permitted to appoint directors.  BackStop Investor shall
be an intended third party beneficiary of this Section 6.1.
 


6.2. Shareholder Meeting
 


.  The Company will call a meeting of its shareholders to be held no later than
June 30, 2017 and submit at such meeting an amendment to the Articles increasing
the authorized shares of Common Stock to a number not less than the Conversion
Threshold, as defined in the Certificate of Designation.
 


6.3. Further Assurances
 


.  The Company shall execute and deliver, or cause to be executed and delivered,
all such documents and instruments and shall take, or cause to be taken, all
such further or other actions as Velocitas and the Purchaser may reasonably deem
necessary or desirable to evidence and effectuate the transactions, including
obtaining enforceable waivers in respect of any preemptive or similar rights
directly or indirectly affecting any of its securities that shall be applicable
to the issuance and sale of the Securities.
 


7.  
Miscellaneous.

 




 


7.1. Successors and Assigns
 


.  The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 


7.2. Counterparts
 


.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.  Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 


7.3. Titles and Subtitles
 


.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 


7.4. Notices
 


.  All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt, or (a) personal delivery to the party to be notified, (b) when
sent, if sent by electronic mail or facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next Business Day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 7.4.  If notice is given
to the Company, a copy shall also be sent to Bryan T. Allen
(ballen@parrbrown.com), Parr Brown Gee & Loveless, P.C., 101 South 200 East,
Suite 700, Salt Lake City, Utah 84111 and if notice is given to the Purchasers,
a copy shall also be given to R. Ronald Hopkinson (rhopkinson@cooley.com),
Cooley LLP, 1114 Avenue of the Americas, New York, NY 10036.
 


7.5. No Finder’s Fees
 


.  Each party represents that it neither is nor will be obligated for any
finder’s fee or commission in connection with this transaction.  Each Purchaser
agrees to indemnify and to hold harmless the Company from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this transaction (and the costs and expenses of defending against such
liability or asserted liability) for which each Purchaser or any of its
officers, employees or representatives is responsible.  The Company agrees to
indemnify and hold harmless each Purchaser from any liability for any commission
or compensation in the nature of a finder’s or broker’s fee arising out of this
transaction (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.
 


7.6. Fees and Expenses
 


.  At the First Closing, the Company shall pay the reasonable fees and expenses
of Velocitas, including fees and expenses of Cooley LLP, the counsel for
Velocitas, in an amount not to exceed $50,000 in the aggregate.  All other legal
and other fees and expenses incurred by the Company or Purchasers in connection
with the transaction contemplated by the Transaction Agreements will be borne by
the party incurring such legal and other fees and expenses.
 


7.7. Amendments and Waivers
 


.  This Agreement may be amended, terminated or waived only with the written
consent of the Company, and (i) each of the Purchasers party
hereto.  Notwithstanding the foregoing, the Company may modify Exhibit A without
the consent of the Purchasers to add Purchasers not previously identified on
Exhibit A, to remove anticipated Purchasers who have not executed counterparts
to this Agreement or to modify investment amounts consistent with the actual
subscriptions by the Purchasers.
 


7.8. Severability
 


.  The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
 


7.9. Delays or Omissions
 


.  No delay or omission to exercise any right, power or remedy accruing to any
party under this Agreement, upon any breach or default of any other party under
this Agreement, shall impair any such right, power or remedy of such
non-breaching or non-defaulting party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative.
 


7.10. Entire Agreement
 


.  This Agreement (including the Exhibits hereto), the Certificate or
Designation and the other Transaction Agreements constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 


7.11. Arbitration
 


. This Agreement, and all claims or causes of action (whether in contract or
otherwise) that may be based upon, arise out of, or relate to this Security
Agreement or the negotiation, execution, or performance of this Agreement
(including any claim or cause or action based upon, arising out of, or related
to any representation or warranty made in or in connection with this Agreement
or as an inducement to this Agreement), shall be governed by the internal laws
of the State of New York.  Any issue, controversy, or claim arising out of or
related to this Agreement or any related documents hereto that cannot be
resolved by mutual agreement shall be settled or resolved by binding arbitration
in New York, New York pursuant to the Federal Arbitration Act and in accordance
with the Commercial Arbitration Rules of the American Arbitration Association
now or hereafter in effect. The parties to the dispute shall unanimously select
the arbitrator. In the event the parties to the dispute are unable to
unanimously select an arbitrator within ten (10) Business Days of a meeting
called to appoint an arbitrator, the arbitrator shall be selected in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
The arbitrator shall have the right to award individual relief which the
arbitrator deems proper under the evidence presented and applicable law and
consistent with the parties’ rights to, and limitations on, damages and other
relief as expressly set forth in this Agreement. The award and decision of the
arbitrator shall be conclusive and binding on all parties, and judgment upon the
award may be entered in any court of competent jurisdiction. The expenses of the
arbitration, including the arbitrator’s fees and expert witness fees, incurred
by the parties to the arbitration, may be awarded to the prevailing party, in
the discretion of the arbitrator, or may be apportioned between the parties in
any manner deemed appropriate by the arbitrator. Unless and until the arbitrator
decides that one party is to pay for all (or a share) of such expenses, both
parties shall share equally in the payment of the arbitrator’s fees as and when
billed by the arbitrator. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof. IN AGREEING TO THE METHOD OF DISPUTE RESOLUTION SET FORTH IN THIS
ARBITRATION CLAUSE, THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT EACH PREFERS TO
RESOLVE DISPUTES BY ARBITRATION RATHER THAN THROUGH THE FORMAL COURT PROCESS.
FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO ARBITRATION EACH OF THEM
IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING OR RELATING TO THIS AGREEMENT
IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY TRIAL, THE RIGHT TO DISCOVERY
AVAILABLE UNDER THE APPLICABLE RULES OF CIVIL PROCEDURE, THE RIGHT TO FINDINGS
OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO ENFORCE THE LAW APPLICABLE TO
ANY CASE ARISING OR RELATING TO THIS AGREEMENT BY WAY OF APPEAL, EXCEPT AS
ALLOWED UNDER THE FEDERAL ARBITRATION ACT. EACH OF THEM ALSO ACKNOWLEDGES THAT
EACH HAS HAD AN OPPORTUNITY TO CONSIDER AND STUDY THIS ARBITRATION PROVISION, TO
CONSULT WITH COUNSEL, TO SUGGEST MODIFICATION OR CHANGES, AND, IF REQUESTED, HAS
RECEIVED AND REVIEWED A COPY OF THE FEDERAL ARBITRATION ACT AND THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.
 


[Remainder of Page Intentionally Left Blank]
 
[Signature page follows]
 



 


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Note, Warrant and Preferred
Stock Purchase Agreement as of the date first written above.
 


 
ULURU INC.:
 
By:  /s/ Terrance K.
Wallberg                                                                      
 
Name: Terrance K.
Wallberg                                                                      
 
(print)
 
Title: Vice President / Chief Financial Officer__
 
Address: 4452 Beltway Drive_______________
 
     Addison, TX  75001______________
 


 


 

Signature Page to Note, Warrant, and Preferred Stock Purchase Agreement
 
 
 

--------------------------------------------------------------------------------

 

VELOCITAS:
 
VELOCITAS PARTNERS LLC
 
By: /s/ Vaidehi Ashok Shah
 
Name: Vaidehi Ashok
Shah                                                                      
 
(print)
 
Title:          Managing
Member                                                            
 
Address:2113 Duck Hunter
Pointe                                                                      
 
Florence, SC  29501                                                            
 
PURCHASERS:
 
VELOCITAS I LLC
 
By:  Velocitas I Manager, LLC, it Manager
 
By: /s/ William Kennard___________________
 
Name: William Kennard 
 
(print)
 
Title:          Managing
Member                                                            
 
Address:2113 Duck Hunter
Pointe                                                                      
 
Florence, SC  29501                                                            
 



Signature Page to Note, Warrant, and Preferred Stock Purchase Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBITS
 
 
Exhibit A -
SCHEDULE OF PURCHASERS

 
 
Exhibit B-1 -
INITIAL NOTE

 
 
Exhibit B-2 -
SECOND NOTE

 
 
Exhibit C -
SECURITY AGREEMENT

 
 
Exhibit D -
WARRANT

 
 
Exhibit E -
VELOCITAS SUBDISTRIBUTOR ASSIGNMENT

 
 
Exhibit F -
CERTIFICATE OF DESIGNATION

 
 
Exhibit G -
INVESTORS’ RIGHTS AGREEMENT

 
 
Exhibit H -
BACKSTOP AGREEMENT

 
 
Exhibit I -
VOTING AGREEMENT

 
 
Exhibit J -
DISQUALIFICATION AND DISCLOSURE QUESTIONNAIRE

 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
SCHEDULE OF PURCHASERS
 


 
Name of Purchaser
Number of Preferred Shares
Purchase Price
                       


 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
NOTE
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
SECURITY AGREEMENT
 


 


 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
WARRANT
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
VELOCITAS SUBDISTRIBUTOR ASSIGNMENT
 

 


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT F
 
CERTIFICATE OF DESIGNATION
 



 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
INVESTOR RIGHTS AGREEMENT
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
BACKSTOP AGREEMENT
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
 
VOTING AGREEMENT
 

 


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT J
 
DISQUALIFICATION AND DISCLOSURE QUESTIONNAIRE
 


 


 


 


[to be agreed upon for Second Closing]
 




 


 





 
 
 
 

--------------------------------------------------------------------------------

 
